 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMIE STEPHEN,                                   No. 2:18-cv-1796 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    E. MONTEJO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff has attempted to raise numerous claims in this

19   case, including claims for a data breach, claims regarding prison conditions, claims against Wells

20   Fargo Bank for loss of his funds, and claims regarding the treatment of his chronic kidney

21   disease. Currently, this case is proceeding on plaintiff’s second amended complaint filed January

22   28, 2019. (ECF No. 16.) On screening, this court found plaintiff failed to state claims against

23   any defendant except a claim of deliberate indifference to his serious medical needs against

24   defendant Montejo. (ECF No. 17.) This court’s recommendation that all remaining claims be

25   dismissed was adopted by the district judge on April 23, 2019. (ECF No. 30.) Plaintiff then

26   submitted documents for service of the second amended complaint on defendant Montejo. On

27   May 3, Montejo’s waiver of service was filed with the court.

28   ////
                                                       1
 1            On May 20, this court stayed these proceedings for 120 days and referred this case to the

 2   court’s Post-screening ADR Project. (ECF No. 32.) A settlement conference has been scheduled

 3   before Magistrate Judge Delaney on September 12, 2019. (ECF No. 37.)

 4            On July 8, plaintiff filed a motion to amend the second amended complaint and a

 5   proposed third amended complaint. (ECF Nos. 40, 41.) Because this case is currently stayed for

 6   purposes of pursuing settlement, this court will deny plaintiff’s motion without prejudice to its

 7   renewal at a later date if the parties do not reach settlement. If plaintiff does make a motion to

 8   amend at the appropriate time, plaintiff is warned that he should not attempt to re-state claims that

 9   the court previously found he may not bring in this § 1983 action.

10            Accordingly, IT IS HEREBY ORDERED that:

11            1. Plaintiff’s motion to amend the second amended complaint (ECF No. 40) is denied

12                 without prejudice; and

13            2. Plaintiff’s July 8, 2019 filing entitled “Third Amended Prisoner Civil Rights

14                 Complaint” (ECF No. 41) shall be disregarded.

15   Dated: July 11, 2019

16

17

18

19

20
     DLB:9
21   DLB1/prisoner-civil rights/step1796.mta sac

22

23

24

25

26
27

28
                                                        2
